UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-2495



LUCYNA B. PHAIR,

                                              Plaintiff - Appellant,

          versus


MONTGOMERY COUNTY PUBLIC SCHOOLS,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
96-1060-DKC)


Submitted:   April 16, 1998                 Decided:   April 28, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lucyna B. Phair, Appellant Pro Se. Charles Wellington Thompson,
Jr., County Attorney, Linda B. Thall, Senior Assistant County At-
torney, Edward Barry Lattner, COUNTY ATTORNEY'S OFFICE, Rockville,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment in Appellant's suit alleging violations of Title VII of

the Civil Rights Act of 1964, 42 U.S.C. § 2000e-3 (1994), and the

Age Discrimination in Employment Act of 1967, 29 U.S.C.A. §§ 621-

634 (West 1985 & Supp. 1998). We have reviewed the record and the
district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. See Phair v.
Montgomery County Pub. Sch., No. CA-96-1060-DKC (D. Md. Sept. 29,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2